Exhibit 10.5
QuikByte Software, Inc.
4400 Biscayne Boulevard, Suite 950
Miami, Florida 33137
Dr. Henry Ji
c/o Sorrento Therapeutics, Inc.
10054 Mesa Ridge Court, Suite 122
San Diego, CA 92121
Dear Henry,
QuikByte Software, Inc. (the “Company”) is pleased to offer you employment as
the Chief Scientific Officer of the Company, commencing as of the Effective
Time, as defined in that certain Merger Agreement, dated as of July 14, 2009, by
and among the Company, Sorrento Therapeutics, Inc., Sorrento Merger Corp., Inc.,
Stephen Zaniboni, an individual as the Stockholders’ Agent thereunder, and Glenn
Halpryn, an individual as Parent Representative thereunder, for a term of three
(3) years (the “Term”). Your duties and responsibilities will be those which are
customary for a Chief Scientific Officer of a biotechnology company and you will
report directly to the Chief Executive Officer of the Company.
You will be entitled to receive an initial base salary of $240,000 per annum, to
be paid semi-monthly in equal installments, less normally applicable payroll
deductions. In addition, you will be eligible to participate in any cash-bonus
program and stock option or other equity award plan of the Company in such
amounts as the Board of Directors or Compensation Committee thereof, as
appropriate, shall determine in its sole discretion. You will be entitled to
paid vacation, holidays, group medical, accident and long-term disability
insurance and other fringe benefits as the Company may make available to its
other similarly situated senior executives.
In the event your employment with the Company is terminated prior to the end of
the Term for any reason other than for “cause”, then concurrent with such
termination, you will be entitled to receive (i) all compensation accrued, but
unpaid, up to the date of termination, and (ii) severance in an amount equal to
one year’s then base salary. In addition, the vesting of all stock options or
other equity awards then held by you shall accelerate in full and shall be
exercisable for a period of 90 days after any such termination. For purposes of
this letter agreement, “cause” shall mean (i) any dishonesty by you that is
intended to materially injure the business of the Company, (ii) conviction of
you of any felony, or (iii) any wanton or willful dereliction of duties by you
that are not cured after being provided with 30 days written notice.
We look forward to having you as the new Chief Scientific Officer of the
Company.

         
Sincerely,
  Accepted and agreed:    
 
       
/s/ Glenn L. Halpryn
 
Glenn L. Halpryn
  /s/ Henry Ji
 
Henry Ji    
Chairman of the Board of Directors
  Date: September 18, 2009    

